THE SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (SERP) FOR OFFICERS OF AMERICAN AIRLINES, INC. AND THE SERP SUMMARY PLAN DESCRIPTION AS AMENDED AND RESTATED THE SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM (SERP) FOR OFFICERS OF AMERICAN AIRLINES, INC. AND THE SERP SUMMARY PLAN DESCRIPTION AS AMENDED AND RESTATED TABLE OF CONTENTS Page ARTICLE I NAME AND PURPOSE OF THE PLAN [INSERT PAGE NUMBER] ARTICLE II DEFINITIONS AND CONSTRUCTION [INSERT PAGE NUMBER] ARTICLE IIIELIGIBILITY AND PARTICIPATION[INSERT PAGE NUMBER] ARTICLE IV BENEFITS IN CONNECTION WITH THE BASE DEFINED BENEFIT PLAN[INSERT PAGE NUMBER] ARTICLE V CONTRIBUTIONS AND EARNINGS CREDITS IN CONNECTION WITH THE $UPER $AVER PLUS PLAN[INSERT PAGE NUMBER] ARTICLE VIPAYMENT OF BENEFITS[INSERT PAGE NUMBER] ARTICLE VIIAMENDMENT AND TERMINATION[INSERT PAGE NUMBER] ARTICLE VIIIGENERAL CONDITIONS[INSERT PAGE NUMBER] ARTICLE IXFUNDING[INSERT PAGE NUMBER] ARTICLE XTRUST[INSERT PAGE NUMBER] ARTICLE XIERISA RIGHTS[INSERT PAGE NUMBER] ARTICLE XIICLAIMS PROCEDURES[INSERT PAGE NUMBER] ARTICLE XIIIFINALITY OF DECISIONS OR ACTS[INSERT PAGE NUMBER] ARTICLE XIV GENERAL INFORMATION ABOUT YOUR PLAN[INSERT PAGE NUMBER] ARTICLE I NAME AND PURPOSE OF THE PLAN Section 1.1Name and Purpose of the Plan. This Supplemental Executive Retirement Program for Officers of American Airlines, Inc. (the “Plan”) provides supplemental retirement benefits to selected officers of American Airlines, Inc.It is amended and restated to comply with section 409A of the Code.Prior to January 1, 2001, the supplemental benefits provided under this Plan consisted only of supplemental retirement benefits in excess of the maximum pension benefits payable under a Participant's Base Defined Benefit Plan and a supplemental retirement benefit based on a Participant's Incentive Compensation and Performance Returns.These continuing benefits are described in Article IV of the Plan.Effective January 1, 2001, certain Participants, who participate in the $uper $aver Plus Plan, either because they elected to forego participation in a Base Defined Benefit Plan, or because they were not eligible to elect to participate in a Base Defined Benefit Plan, became eligible to receive benefits under Article V of the Plan. Effective October 15, 2002, the Plan was amended and restated in the entirety to provide for irrevocable funding of certain benefits through the Trust Agreement under the Supplemental Executive Retirement Program for Officers of American Airlines, Inc.This irrevocable trust funds certain benefits under Article IV of the Plan.The Trust Agreement under Supplemental Executive Retirement Program for Officers of American Airlines, Inc. Participating in the $uper $aver Plus Plan was established and funded on September 15, 2005.This irrevocable trust funds certain benefits under Article V of the Plan.Since the most recent amendment of the Plan, section 409A of the Code has been enacted and requires further amendment of the Plan.Accordingly, the Plan is hereby amended and restated in the entirety effective as of January 1, 2005, except as otherwise provided herein. ARTICLE II DEFINITIONS AND CONSTRUCTION Section 2.1Definitions.Throughout this Plan, certain defined terms are used which are identified by initial capitalization.Such terms are defined in this Section 2.1, unless the context in which such terms are used clearly provides otherwise. (a)Act.The Employee Retirement Income Security Act of 1974, as amended. (b)Active Funding Participant.A Participant who currently performs active duties of employment while a Participant pursuant to Section 3.1 who is vested in a Funded Accrued Benefit under this Plan. (c)AMR.AMR Corporation, and any successor thereto. (d)Annual Defined Benefit Retirement Benefit.The amount determined by subtracting the Base Defined Benefit Plan Benefit from the greatest of (i) the Base Plan Social Security Offset Benefit, (ii) the Final Average Earnings Benefit, or (iii) the Basic Benefit.If the Base Defined Benefit Plan of a Participant is the American Airlines, Inc. Pilot Retirement Benefit Program, the Annual Defined Benefit Retirement Benefit shall be the amount determined by subtracting the Base Defined Benefit Plan Benefit from the amount that would have been payable under the Base Defined Benefit Plan in the absence of the Base Defined Benefit Plan limits on compensation and benefits under the Code, plus the Supplemental Incentive Compensation Retirement Benefit and the Supplemental Performance Return Retirement Benefit (and for such purposes variable benefits shall be disregarded).In determining the Annual Defined Benefit Retirement Benefit under this Plan, any additional pension service or age credit which the Company and/or the Plan is required to provide pursuant to a separate contractual agreement or a employment representation shall be added to Credited Service or age in the determination of the Annual Defined Benefit Retirement Benefit under this Plan, but not added as service or age to be credited under the applicable Base Defined Benefit Plan. (e)Average Incentive Compensation.An amount calculated as follows: (1)The sum of a Participant's four highest annual Incentive Compensation awards (or the sum of all such awards if the Participant has fewer than four such awards) paid to a Participant during the time period beginning on or after January 1, 1985, and ending on the first to occur of: (A)the Participant's actual retirement under the Base Defined Benefit Plan, or under $uper $aver if the Participant is not participating in a Base Defined Benefit Plan, (B)the date of the Participant's death, or (C) the date of the Participant’s retirement. If a Participant is credited with less than a full year of Credited Service as a Participant in any year in which Incentive Compensation is paid, that portion of the Participant's Incentive Compensation that is taken into account will be prorated based on the Credited Service earned by the Participant for such year. (2)Divide the sum determined in (1) above, by four (or by the number of such awards if the Participant has fewer than four such awards). (f)Average Performance Return.An amount calculated as follows: (1)The sum of a Participant's four highest annual Performance Return awards (or the sum of all such awards if the Participant has fewer than four such awards) paid to the Participant during the Participant's career, and ending on the first to occur of: (A)the Participant's actual retirement under the Base Defined Benefit Plan, or under $uper $aver if the Participant is not participating in a Base Defined Benefit Plan, (B)the date of the Participant's death, or (C) the date of the Participant’s retirement. (2)Divide the sum determined in (1) above, by four (or by the number of such awards if the Participant has fewer than four such awards). (g)Base Defined Benefit Plan.The defined benefit retirement benefit plan (or plans) of the Company which qualifies under section 401 of the Code and under which certain Participants covered under this Plan are eligible to receive benefits. (h)Base Defined Benefit Plan Benefit.The annual benefit a Participant or Beneficiary is entitled to receive from the Base Defined Benefit Plan upon retirement, disability, death or termination of employment, subject to the Base Defined Benefit Plan provisions which limit such benefit to the maximum amount permitted by the Code. (i)Base Plan Social Security Offset Benefit.The annual amount of a Participant's or Beneficiary's benefit under any “Social Security Offset Benefit,” as defined in the Base Defined Benefit Plan, computed without regard to the Base Defined Benefit Plan limits on compensation and benefits under the Code, plus the Supplemental Incentive Compensation and Performance Return Retirement Benefit. (j)Basic Benefit.The annual amount of a Participant's or Beneficiary's benefit under any “Basic Benefit,” as defined in the Base Defined Benefit Plan, computed without regard to the Base Defined Benefit Plan limits on compensation and benefits under the Code, plus the Supplemental Incentive Compensation and Performance Return Retirement Benefit. (k)Beneficiary.A person designated by a Participant who, as permitted under the terms of the Plan, is or may be entitled to a benefit under the Plan in the event of the death of the Participant.If no Beneficiary is designated, or if the designated Beneficiary is not then living, benefits will be paid pursuant to Section 6.4. (l)Board of Directors.The Board of Directors of AMR. (m)Change in Control.A "Change in Control" as defined in Section 11 of the AMR Corporation 1998 Long Term Incentive Plan, as amended.The determination of the occurrence of a Change in Control shall be made by the Committee, consistent with the definition of such term as contained in Treasury Regulation 1.409A-3(i)(5) or successor guidance thereto and such provisions of the AMR Corporation 1998 Long Term Incentive Plan, as amended. (n)Code.The Internal Revenue Code of 1986, as amended. (o)Committee.The administrative committee appointed by the Board of Directors to manage and administer this Plan. (p)Company.Any subsidiary of American Airlines, Inc. or any subsidiary of AMR, which is designated for inclusion as a participating employer in the Plan, as determined by the Board of Directors. (q)Credited Service.The term “Credited Service” under this Plan has the same meaning for purposes of this Plan as it has in the applicable Base Defined Benefit Plan, except as provided in Section 2.1(d) with respect to additional age or service credit. (r)Disabled (or Disability)."Disability” shall have the meaning defined in section 409A(2)(C) of the Code.Determination of Disability shall be made by the Committee consistently with Treasury Regulation 1.409A-3(i)(4)(i) or successor guidance thereto. (s)Final Average Earnings Benefit.The annual amount of a Participant's or Beneficiary's benefit under any “Final Average Earnings Benefit,” as defined in the Base Defined Benefit Plan, computed without regard to the Base Defined Benefit Plan limits on compensation and benefits under the Code, plus the Supplemental Incentive Compensation and Performance Return Retirement Benefit. (t)Funded Accrued Benefit.The portion of the present value of the vested benefit under Article IV or Article V represented by a credit to a bookkeeping account of a Participant as a Funded Accrued Benefit in a Trust. (u)Funding Account.A bookkeeping entry maintained under the name of each Active Funding Participant to reflect the amount of Funded Accrued Benefit on account of such Active Funding Participant. (v)Incentive Compensation.Compensation paid to a Participant on or after January 1, 1985, in accordance with one of the annual incentive compensation plans adopted by the Board of Directors or the Board of Directors of American Airlines, Inc.For purposes of this definition, long-term, multi-year incentive compensation plans shall not be considered to be incentive compensation plans. (w)Non-Active Funding Participant.A Participant who is not yet vested in a benefit under this Plan, or who is on a Management Leave of Absence under the AMR Management Leave Policy or who is retired or otherwise separated from employment, for whom no Funding Account is maintained. (x)Non-Funded Accrued Benefit.The portion of the benefit under Article IV and/or Article V not represented by amounts credited to the Funding Account of a Participant as a Funded Accrued Benefit. (y)Participant.An elected officer of American Airlines, Inc., who is a participant in a Base Defined Benefit Plan or the $uper $aver Plus Plan, shall be a Participant.An individual who is an appointed officer of American Airlines, Inc. or a designated officer of another Company may be a Participant only if (i) he or she is a participant in a Base Defined Benefit Plan or the $uper $aver Plus Plan and (ii) is designated as a Participant by the Board of Directors or under a writing signed by the Chairman of AMR. (z)Performance Return.Compensation paid to a Participant pursuant to a specified portion of career equity shares granted to the Participant, as determined by the Board of Directors. (aa)Plan.The Supplemental Executive Retirement Program of American Airlines, Inc., as amended.The Plan may also be referred to herein as the “SERP”.This Plan features a supplement to defined benefit plan benefits as described in Article IV and a supplement to $uper $aver Plus Plan benefits, as described in Article V. (bb)Specified Employee.A “key employee”, as defined in section 416(i) of the Code on each December 31.If the key employee is a key employee on December31 of a calendar year, the key employee shall be deemed to be a Specified Employee for the twelve (12) month period beginning on the first day of the fourth month following such December 31. (cc)$uper $aver.$uper $aver, a 401(k) Capital Accumulation Plan for Employees of Participating AMR Corporation Subsidiaries, which qualifies under sections 401(a) and 401(k) of the Code, and under which certain Participants are eligible to receive benefits. (dd)$uper $aver Plus Plan.$uper $aver Plus, a Supplement to $uper $aver, which describes a program of benefits provided by employer contributions, in addition to those benefits available under the regular provisions of $uper $aver. (ee)$uper $aver Plus Plan Account.A bookkeeping entry maintained under the name of each Participant to record the deemed contributions and earnings credited under the name of the Participant pursuant to Article V. (ff)$uper $aver Plus Plan Excess Contribution.A contribution credited to the Participant's $uper $aver Plus Plan Account that is equal to the total employer contributions (exclusive of cash or deferred contributions under sections 401(k) and 402(g) of the Code) that would have been credited under the Participant’s accounts in the $uper $aver Plus Plan, commencing in 2006, based upon the Participant's elections under the $uper $aver Plus Plan in effect as of December 31 of the year preceding the calendar year for which the $uper $aver Plus Plan Excess
